Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00523-CR

                                            Jose MORENO,
                                               Appellant

                                                 v.
                                            The STATE of
                                         The STATE of Texas,
                                               Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                     Trial Court No. NM182574
                       Honorable Andrew Carruthers, Magistrate Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 28, 2013

DISMISSED FOR LACK OF JURISDICTION

           Jose Moreno filed a pro se notice of appeal from the Magistrate’s July 15, 2013 ruling that

Moreno is competent to stand trial. A competency hearing is an ancillary proceeding, and a

competency order is not a final judgment. Morales v. State, 801 S.W.2d 624 (Tex. App.—Dallas

1990), aff’d, 830 S.W.2d 139, 140 (Tex. Crim. App. 1992) (per curiam). A preliminary finding

that defendant is competent to stand trial is not appealable until after the trial on the merits. Id.;

Celani v. State, 940 S.W.2d 327, 329 (Tex. App.—San Antonio 1997, pet. ref’d).
                                                                                 04-13-00523-CR


        On August 5, 2013, we ordered appellant to show cause why his appeal should not be

dismissed for lack of jurisdiction. Appellant’s trial attorney has filed a response in which he

concurs that there has been no appealable order. Accordingly, we dismiss this appeal for lack of

jurisdiction.


                                               PER CURIAM

DO NOT PUBLISH




                                              -2-